Citation Nr: 0605623	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-31 703	)	DATE
	) 
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased rating for right knee residuals 
of torn cartilage and cyst removal, currently evaluated as 20 
percent disabling.  

Entitlement to an initial rating in excess of 10 percent for 
right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant/Veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The veteran testified at a 
December 2005 hearing before the Board, and the transcript is 
of record.  

The veteran's representative argued that the veteran's 
service-connected right knee condition has aggravated or 
contributed to problems with his left knee.  The RO has not 
yet addressed the issue of secondary service connection for a 
left knee disability, and it is referred to the RO for any 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
severe pain, weakness, locking, catching, and instability.  

3.  There is x-ray evidence of osteoarthritis of the 
veteran's right knee and the veteran experiences painful 
right knee movement.




CONCLUSIONS OF LAW

1.  Criteria for a rating of 30 percent for right knee 
residuals of torn cartilage and cyst removal have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

2.  Criteria for an initial evaluation in excess of 10 
percent for right knee osteoarthritis have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.59, Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in February 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in February 2003, prior to the April 2003 
and July 2005 AOJ decisions on appeal.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Residuals of Torn Cartilage and Cyst Removal

The veteran testified that his right knee disability, 
sustained as a result of in-service knee injuries and a 1959 
meniscectomy, is significantly worse than rated.  He avers 
that he experiences a constant dull, aching pain that he 
ranks at eight out of ten on a scale of one to ten, with ten 
being the most severe.  He states that several times a day he 
experiences a sharp pain that radiates up his right thigh.  
He also avers that he intermittently experiences stiffness 
and swelling of his right knee that continues for several 
hours.  He maintains that pain limits his motion and 
significantly restricts his activities; he states that he 
experiences intense pain when he raises his right foot or 
extends his leg, and he asserts that he cannot perform 
household chores such as mowing the lawn, raking, or 
shoveling snow.  He declares that pain causes him to be 
extremely hesitant and slow in his movement.  

The veteran maintains that his knee condition is aggravated 
when he stands, walks, exercises, bends, or makes any non-
ordinary movement.  He states that he experiences flare-ups 
of severe pain sixty to seventy percent of the time during 
the week, and he alleges that each episode lasts six to eight 
hours.  He denies additional limitation of motion or 
functional impairment during flare-ups.  

The veteran avers that his right knee catches sixty to 
seventy percent of the time during each week, which forces 
him to cease all activity because of pain at a level of eight 
or nine out of ten.  He complains of locking during 
ambulation and avers that, if he were not cautious and 
guarded in his movements, his knee would constantly lock.  He 
also states that occasionally he cannot turn his leg to the 
left or the right.  He maintains that he experiences weakness 
in his right leg and cannot sustain weight on that leg for 
longer than ten to fifteen minutes.  He asserts that his 
right knee regularly "gives out" and has caused him to 
fall.  The veteran uses a cane and has a brace, but testified 
that his knee pain is so severe that he is unable to wear a 
full knee brace.  He denies any history of dislocation or 
subluxation of his knee.  He testified that in April 2005 a 
VA physician advised him that, as a last resort, he would 
require a total knee replacement.  

The veteran's wife testified that the veteran's disability is 
significantly more severe.  She alleged that pain and 
limitation of motion restrict his activity and slow his 
movements.  She states that he does not walk well without a 
cane.

During medical examinations, the veteran complained that 
employment as an assembly line inspector and salesman 
(approximately fifteen hours of work each day) aggravated his 
knee pain because the work required regular movement, 
lifting, and ambulation.  During his April 2005 VA 
examination, the veteran indicated that he retired because he 
could not tolerate the physical requirements of employment.  

In October 2002, a VA physician noted right knee crepitus 
with passive and active range of motion.  In January 2003, VA 
physicians noted that the veteran had a pronounced limp and 
minimal decrease in strength (4/5) during right quad 
movement.  The veteran's hip range of motion measured at 90 
degrees of flexion, 5 degrees extension, 15 degrees internal 
rotation, 15 degrees external rotation, 25 degrees abduction, 
and 30 degrees adduction.  In February 2003, a VA physician 
noted that the veteran experienced instability with sidelying 
adduction, and the veteran was fitted for a varus angle 
brace.  

During an April 2003 VA examination, the examiner noted that, 
although the veteran could stand on his right leg without 
instability, the veteran stated that he experienced 
instability when he did not wear a brace.  The examiner found 
that the right knee was larger and warmer than the left, and 
was absent of normal markings of definition when compared to 
the left knee.    

During an April 2005 VA examination, the examiner found no 
evidence of ankylosis, weakness, instability, heat, or 
abnormal movement.  There was evidence of medial and joint 
line tenderness, motion with valgus stressing of the medial 
collateral ligament, and slight motion on testing of anterior 
and posterior cruciate ligaments.  Range of motion of the 
veteran's knee was 0 to 90 degrees without pain.  The 
examiner found no additional limitation of motion secondary 
to pain, fatigue, weakness, or lack of endurance.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  See 
38 C.F.R. Part 4.  When entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right knee disability is evaluated as 30 
percent disabling under Diagnostic Code 5257, which allows 
for the assignment of ratings for knee impairments based on 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a.  A 30 percent rating is assigned for severe 
impairment, a 20 percent rating is assigned for moderate 
impairment, and a 10 percent rating is assigned for slight 
impairment.  The veteran complains of catching, locking, and 
weakness of his right knee and alleges that he would 
constantly experience those limitations if he was not guarded 
in his movements.  He additionally alleges that his knee 
gives out and he cannot walk without assistive devices.  
Physicians noted a pronounced limp, crepitus, decreased 
strength, limitation of movement, instability without a 
brace, tenderness, and swelling of the veteran's right knee.  
The veteran's knee disability, aggravated by daily activity 
or any non-ordinary movement, significantly restricts his 
activities and his employability.  The Board finds that these 
limitations warrant a rating of 30 percent, the maximum 
rating under Diagnostic Code 5257, for severe impairment of 
the right knee.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that he is totally unemployable 
because of his service-connected right knee disability, he 
had not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence of record 
indicating that the veteran has been hospitalized for his 
disability since his initial treatment.  Additionally, the 
evidence of record does not demonstrate any exceptional 
limitation due to the veteran's disability beyond that 
contemplated in the schedule of ratings.  The Board 
appreciates that limitation caused by pain and fatigue has an 
adverse impact on the veteran's employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38. C.F.R. § 3.321.  
Therefore, any assignment of a compensable rating is 
recognition of that loss.   See 38 C.F.R. § 4.1 ("the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability"); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that a compensable 
disability rating is itself a recognition of industrial 
impairment).  Consequently, the Board finds that a 30 percent 
evaluation for severe impairment of the right knee adequately 
reflects the veteran's clinically established impairments. 
 
Osteoarthritis

The veteran alleges that arthritis aggravates his right knee 
disability and contends that a combined rating of 30 percent 
for right knee osteoarthritis and residuals of torn cartilage 
and cyst removal does not adequately compensate him for his 
aggregate disability.  

X-ray images from July 2002 showed mild degenerative changes 
in the veteran's right knee.  During an April 2003 VA 
examination, the examiner compared x-ray images from July 
2002 and January 2003 and noted a marked worsening of 
degenerative changes.  There was evidence of bony clipping, 
sclerosis or the articular margins, and narrowing of the 
joint space more marked along the lateral aspect of the knee.  
During an April 2005 VA examination, the examiner found 
evidence of severe tricompartmental osteoarthritis of the 
veteran's right knee.  X-ray images revealed severe narrowing 
of the medial and lateral compartments and osteophyte 
formation and narrowing of patellofemoral joint.  

Where entitlement to compensation has been established and 
the veteran appeals for a higher initial disability rating, 
VA will also analyze the severity of the veteran's disability 
from the time of the initial rating to the time of review.  
VA will specifically consider whether separate "staged" 
ratings for different periods of time are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257 when 
the evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  

Diagnostic Code 5003 allows for the assignment of ratings 
based on x-rays evidence of degenerative arthritis.  See 38 
C.F.R. § 4.71a.  Diagnostic Code 5003 directs that 
degenerative arthritis be rated based on limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  As discussed above, the veteran's limitation of 
motion, even accounting for pain and functional loss, does 
not warrant a compensable rating under limitation of motion 
diagnostic codes.  

Under Diagnostic Code 5003, when limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
available for application for each major joint or group of 
minor joints affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a.  When there is no evidence of limitation of motion, 
a 20 percent rating is assigned for x-ray evidence of 
involvement of 2 or more major joints or minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
rating is assigned for x-ray evidence of involvement of 2 or 
more major joints or minor joint groups.  

Diagnostic Code 5260 assigns a compensable rating for 
limitation of knee flexion to 45 degrees.  Diagnostic Code 
5261 assigns a compensable rating for limitation of knee 
extension to 10 degrees.  Considering all measured movements 
of record and evaluating the veteran's disability under the 
most restricted measurements-90 degrees knee flexion without 
pain, and full knee extension-the veteran does not 
experience limitation of motion sufficient to warrant even a 
10 percent rating based on limitation of motion.  

When evaluating a disability using the limitation of motion 
diagnostic codes, the Board must consider whether the 
veteran's pain and functional loss cause additional 
disability beyond that reflected in the range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
9 Vet. App. 7, 10 (1996).  VA examiners found that pain and 
functional loss did not restrict the veteran's movement 
beyond measurements recorded during those examinations.  
Therefore, the veteran does not manifest impairment based on 
pain and functional loss sufficient to warrant a compensable 
rating under limitation of motion diagnostic codes.  

A 10 percent rating is warranted under Diagnostic Code 5003 
because the veteran's range of motion is limited to 90 
degrees of knee flexion and there is medical evidence of 
painful right knee motion.  The veteran's impairment does not 
justify a rating higher than 10 percent under Diagnostic Code 
5003 because there is no x-ray evidence that degenerative 
arthritis affects two or more of the veteran's joints or 
joint groups.  For the reasons discussed above, the Board 
finds that schedular criteria adequately account for the 
veteran's industrial impairment, and a rating higher than 10 
percent for osteoarthritis is denied.  

The Board finds that the ratings of 30 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5003 are more favorable to the veteran than ratings under 
Diagnostic Codes 5258 or 5259 for removal or dislocation of 
semilunar cartilage because the maximum rating under those 
diagnostic codes is 20 percent.  See 38 C.F.R. § 4.71a.  
Although manifestations of residuals from the 1959 removal of 
semilunar cartilage warrant a 20 percent rating under 
Diagnostic Code 5258, VA must avoid evaluating the same 
disability under various criteria ("pyramiding") to avoid 
overcompensating the claimant for the actual impairment of 
his earning capacity.  See 38 C.F.R. § 4.14; Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  Although disabilities resulting 
from the veteran's injuries may overlap, the Board finds that 
an additional rating for removal or dislocation of semilunar 
cartilage would equate to pyramiding because the assigned 
ratings of 30 percent for severe impairment of the right knee 
and 10 percent for the painful arthritic joint account for 
the veteran's manifested impairments of pain, instability, 
and functional loss.  


ORDER

Entitlement to a rating of 30 percent for right knee 
residuals of torn cartilage and cyst removal is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right knee is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


